DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wesley (US 2007/0050259 A1).
 	Regarding claim 2, Wesley teaches a method for authenticating transactions (see [0007], “registered”, [0016], “log-in”, [0019], “The identification process”, “password”, [0025], “a process allowing user 12 to authorize payment for merchandise (or services) using wireless device 14”, [0035], “User 202 has wireless device 22 which can communicate via RFID or NF communication via input device 24 to register an
identification number, such as the calling number of wireless device 22”), the method comprising:
 	receiving, by a server and from a mobile phone, a financial transaction request for initiating a financial transaction at the mobile phone (see [0034], “The price is $4.95. Do you wish to order?" User 252 then could choose to answer "yes," "no" or ignore the message. Any reply message would be communicated over a bidirectional link back through the network to controller 256 which would then take the necessary action to insure that the request of user 252 is performed”, see Abstract, “A system in which a user controls the log-in, transaction, and log-out process with respect to a merchant”), the financial transaction to be processed by the server, the financial transaction associated with user account (see Abstract, “A system in which a user controls the log-in, transaction, and log-out process with respect to a merchant”, see [0025], “a process allowing user 12 to authorize payment for merchandise (or services) using wireless device 14”, also see Wesley’s claims 6 and 14, “user’s account”, claim 19, “said database containing said user's profile”, “a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”);
 	determining a first location of the mobile phone of a user, said determining the first location based on one or more of first internet protocol address (IP) of the mobile phone, first Global Positioning System (GPS) signals, first Wi-Fi signals, and first cellular signals accessed by the mobile phone (see [0016], “The wireless device would know its location by GPS or otherwise. Bluetooth, NFC, LBS, E911, or IVR technology may be used to make the user's presence known inside facility 100”); 
 	determining a first geofence associated with the transaction, the first geofence indicating an area where the transaction is permitted (see Wesley’s claim 37, “A method comprising: a user entering a predetermined boundary with a wireless device; identifying said user when said wireless device is detected within said boundary; and allowing said user to select and conduct at least one transactional interaction from a plurality of transactional interaction options while said wireless device is within said  
boundary utilizing a profile associated with said detected wireless device”.  In the case, Wesley’s “a predetermined boundary” reads on Applicant’s “a first geofence” because “A geofence is a virtual perimeter for a real-world geographic area. A geofence could be dynamically generated (as in a radius around a point location) or match a predefined set of boundaries” (see Wikimedia), and the synonym of “predefined” is “predetermined/determined”, also see claims 1 and 9, “determining the identity of a wireless device when said wireless device comes within a boundary 
determined by a host device; and means for allowing a user of said identity-determined wireless device to conduct a plurality of transactional interactions pertaining to said host device using said wireless device while said user is within said boundary”.  In addition, see claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary allowing said user to conduct a plurality of transactions using said wireless device in accordance with said 
user's profile while said wireless device is within said boundary”); 
 	determining, based on the first location and the first geofence, whether the mobile phone is located within the first geofence (also see Wesley’s claim 37, “A method comprising: a user entering a predetermined boundary with a wireless device; identifying said user when said wireless device is detected within said boundary; and allowing said user to select and conduct at least one transactional interaction from a plurality of transactional interaction options while said wireless device is within said  
boundary utilizing a profile associated with said detected wireless device”.  In the case, Wesley’s “a predetermined boundary” reads on Applicant’s “a first geofence” because “A geofence is a virtual perimeter for a real-world geographic area. A geofence could be dynamically generated (as in a radius around a point location) or match a predefined set of boundaries” (see Wikimedia), and the synonym of “predefined” is “predetermined/determined”, also see claims 1 and 9, “determining the identity of a wireless device when said wireless device comes within a boundary 
determined by a host device; and means for allowing a user of said identity-determined wireless device to conduct a plurality of transactional interactions pertaining to said host device using said wireless device while said user is within said boundary”.  In addition, see claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary allowing said user to conduct a plurality of transactions using said wireless device in accordance with said 
user's profile while said wireless device is within said boundary”); and 
 	responsive to a determination that the mobile phone is located within the first geofence, authorizing, at the server, the financial transaction request including enabling a specific user interface capability of the mobile phone, the specific user interface capability for receiving additional data related to the financial transaction (also see Wesley’s claim 37, “A method comprising: a user entering a predetermined boundary
 with a wireless device; identifying said user when said wireless device is detected within said boundary; and allowing said user to select and conduct at least one transactional interaction from a plurality of transactional interaction options while said wireless device is within said boundary utilizing a profile associated with said detected wireless device”.  In the case, Wesley’s “a predetermined boundary” reads on Applicant’s “a first geofence” because “A geofence is a virtual perimeter for a real-world geographic area. A geofence could be dynamically generated (as in a radius around a point location) or match a predefined set of boundaries” (see Wikimedia), and the synonym of “predefined” is “predetermined/determined”, also see claims 1 and 9, “determining the identity of a wireless device when said wireless device comes within a boundary determined by a host device; and means for allowing a user of said 
identity-determined wireless device to conduct a plurality of transactional interactions pertaining to said host device using said wireless device while said user is within said boundary”.  In addition, see claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary
 allowing said user to conduct a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”).  
 	Regarding claim 11, Wesley teaches an authentication server device (see [0007], “registered”, [0016], “log-in”, [0019], “The identification process”, “password”, [0025], “a process allowing user 12 to authorize payment for merchandise (or services) using wireless device 14”, [0035], “User 202 has wireless device 22 which can communicate via RFID or NF communication via input device 24 to register an identification number, such as the calling number of wireless device 22”), comprising: 
 	a non-transitory memory storing instructions (see [0041], [0045], “memory”); and 
 	a processor configured to execute the instructions to cause the authentication server device (see [0041], [00454], “controller”) to: 
 	receive, from a mobile phone, a selection of a financial transaction, the financial transaction to be processed by the authentication server device (see Abstract, “A system in which a user controls the log-in, transaction, and log-out process with respect to a merchant”), the financial transaction associated with user account (see Abstract, “A system in which a user controls the log-in, transaction, and log-out process with respect to a merchant”, see [0025], “a process allowing user 12 to authorize payment for merchandise (or services) using wireless device 14”, also see Wesley’s claims 6 and 14, “user’s account”, claim 19, “said database containing said user's profile”, “a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”); 
 	responsive to receiving the selection of the financial transaction, determine a location of the mobile phone of a user, said determining the location based on communication with the mobile phone to obtain one or more of internet protocol address (IP) of the mobile phone, Global Positioning System (GPS) signals, Wi-Fi signals, and cellular signals accessed by the mobile phone (see [0016], “The wireless device would know its location by GPS or otherwise. Bluetooth, NFC, LBS, E911, or IVR technology may be used to make the user's presence known inside facility 100”); 
 	determine whether the financial transaction is associated with boundaries of a predefined area from which the transaction is permitted to be originated (see Wesley’s claim 37, “A method comprising: a user entering a predetermined boundary with a wireless device; identifying said user when said wireless device is detected within said boundary; and allowing said user to select and conduct at least one transactional interaction from a plurality of transactional interaction options while said wireless device is within said boundary utilizing a profile associated with said detected 
wireless device”, also see claims 1 and 9, “determining the identity of a wireless device when said wireless device comes within a boundary determined by a host device; and means for allowing a user of said identity-determined wireless device to conduct a plurality of transactional interactions pertaining to said host device using said wireless device while said user is within said boundary”.  In addition, see Wesley’s claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary allowing said user to conduct 
a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”); 
 	determine whether the mobile phone is located within the boundaries of the predefined area (see Wesley’s claim 37, “A method comprising: a user entering a predetermined boundary with a wireless device; identifying said user when said wireless device is detected within said boundary; and allowing said user to select and conduct at least one transactional interaction from a plurality of transactional interaction options while said wireless device is within said boundary utilizing a profile associated with said detected wireless device”, also see claims 1 and 9, “determining 
the identity of a wireless device when said wireless device comes within a boundary determined by a host device; and means for allowing a user of said identity-determined wireless device to conduct a plurality of transactional interactions pertaining to said host device using said wireless device while said user is within said boundary”.  In addition, see Wesley’s claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary
 allowing said user to conduct a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”); and 
 	responsive to a determination that the mobile phone is located within the boundaries of the predefined area, authorize processing of the financial transaction including using additional data from the mobile phone for the processing of the financial transaction (see Wesley’s claim 37, “A method comprising: a user entering a predetermined boundary with a wireless device; identifying said user when said wireless device is detected within said boundary; and allowing said user to select and conduct at least one transactional interaction from a plurality of transactional interaction options while said wireless device is within said boundary utilizing a profile associated with said detected wireless device”, also see claims 1 and 9, “determining the identity of a wireless device when said wireless device comes within a boundary determined by a host device; and means for allowing a user of said identity-determined wireless device to conduct a plurality of transactional interactions pertaining to said host device using said wireless device while said user is within said boundary”.  In addition, see Wesley’s claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary 
allowing said user to conduct a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”).
 	Regarding claim 17, Wesley teaches a non-transitory machine-readable medium having instructions stored thereon (see [0041], [0045], “memory”, “controller”), the instructions executable to cause performance of operations comprising: 
 	receiving, at a server and from a mobile phone, a selection of a financial transaction (see Abstract, “A system in which a user controls the log-in, transaction, and log-out process with respect to a merchant”), the financial transaction to be processed by an authenticating server device, the financial transaction associated with user account (see Abstract, “A system in which a user controls the log-in, transaction, and log-out process with respect to a merchant”, see [0025], “a process allowing user 12 to authorize payment for merchandise (or services) using wireless device 14”, also see Wesley’s claims 6 and 14, “user’s account”, claim 19, “said database containing said user's profile”, “a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”); 
 	responsive to receiving the selection of the financial transaction, accessing a location of the mobile phone of a user, the location of the mobile phone determined based on geo-location data obtained via the mobile phone (see [0016], “The wireless device would know its location by GPS or otherwise. Bluetooth, NFC, LBS, E911, or IVR technology may be used to make the user's presence known inside facility 100”); 
 	determine whether the financial transaction has processing limitations associated with a geographical area (see Wesley’s claim 37, “A method comprising: a user entering a predetermined boundary with a wireless device; identifying said user when said wireless device is detected within said boundary; and allowing said user to select and conduct at least one transactional interaction from a plurality of transactional interaction options while said wireless device is within said boundary utilizing a profile associated with said detected wireless device”, also see claims 1 and 9, “determining the identity of a wireless device when said wireless device comes within a boundary determined by a host device; and means for allowing a user of said identity-determined wireless device to conduct a plurality of transactional interactions pertaining to said host device using said wireless device while said user is within said boundary”.  In addition, see Wesley’s claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary 
allowing said user to conduct a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”);
 	determine, based on the location and the geographical area, whether the mobile phone is located within the geographical area associated with the financial transaction (see Wesley’s claim 37, “A method comprising: a user entering a predetermined boundary with a wireless device; identifying said user when said wireless device is 
detected within said boundary; and allowing said user to select and conduct at least one transactional interaction from a plurality of transactional interaction options while said wireless device is within said boundary utilizing a profile associated with said detected wireless device”, also see claims 1 and 9, “determining the identity of a wireless device when said wireless device comes within a boundary determined by a host device; and means for allowing a user of said identity-determined wireless device to conduct a plurality of transactional interactions pertaining to said host device using said wireless device while said user is within said boundary”.  In addition, see Wesley’s claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary allowing said user to 
conduct a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”);
 	and responsive to a determination that the mobile phone is not located within the geographical area, deny processing of the financial transaction and provide a notification for display on a user interface of the mobile phone indicating a denial of the financial transaction (see [0030] “It should be recognized that any number of methods could be used to log wireless device 14 out of the system, thereby ensuring the device's security. For example, the user profile could be set up such that when a triggering event occurs, the system will not allow further transactions. Some examples of triggering events include but are not limited to: a user selecting a log-off option; improper identification supplied by the user; the passage of time; the device leaving the sensor's range; passage of time without a transaction occurring; exceeding a predetermined number of transactions; exceeding a per transaction spending limit; exceeding a cumulative spending limit; conducting an unapproved transaction; or attempting to conduct a transaction outside the transactional options, or conducting transactions detectable by fraud detection systems that are deemed inappropriate for this user based on the user's profile and other information”.  In this case, Wesley’s “the device leaving the sensor's range” reads on Applicant’s “a determination that the mobile phone is not located within the geographical area”).
 	Regarding claims 3, Wesley teaches communication between the mobile phone and the server (see [0034], “The price is $4.95. Do you wish to order?" User 252 then could choose to answer "yes," "no" or ignore the message. Any reply message would be communicated over a bidirectional link back through the network to controller 256 which would then take the necessary action to insure that the request of user 252 is performed”, see Abstract, “A system in which a user controls the log-in, transaction, and log-out process with respect to a merchant”, see Abstract, “A system in which a user controls the log-in, transaction, and log-out process with respect to a merchant”, see [0025], “a process allowing user 12 to authorize payment for merchandise (or services) using wireless device 14”, also see Wesley’s claims 6 and 14, “user’s account”, claim 19, “said database containing said user's profile”, “a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”).  
 	Regarding claims 4, 6 and 21, Wesley teaches said determining the first location indicates that location services are enabled on the mobile phone, the location services including one or more of allowing one or more of the mobile phone or the server to determining the location of the mobile phone based on one or more of first internet protocol address (IP) of the mobile phone, first Global Positioning System (GPS) signals, first Wi-Fi signals, and first cellular signals as accessed by the mobile phone (see [0016], “The wireless device would know its location by GPS or otherwise. Bluetooth, NFC, LBS, E911, or IVR technology may be used to make the user's presence known inside facility 100”).  
 	Regarding claims 5 and 13, Wesley teaches the financial transaction comprises a transaction associated with a user account of the user, wherein the user account is maintained by an entity controlling the server (see Wesley’s claims 6 and 14, “user’s account”, claim 19, “said database containing said user's profile”, “a plurality of 
transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”.  In addition, see Wesley’s claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary allowing said user to conduct a plurality of 
transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”).  
 	Regarding claims 7 and 19, Wesley teaches the first geofence comprises a geographic area with predefined boundaries, wherein the determination that the mobile phone is located within the first geofence comprises a determination that the mobile phone is located within the predefined boundaries of the geographical area (see Wesley’s claim 37, “A method comprising: a user entering a predetermined boundary
 with a wireless device; identifying said user when said wireless device is detected within said boundary; and allowing said user to select and conduct at least one transactional interaction from a plurality of transactional interaction options while said wireless device is within said boundary utilizing a profile associated with said detected wireless device”, also see claims 1 and 9, “determining the identity of a wireless device when said wireless device comes within a boundary determined by a host device; and means for allowing a user of said identity-determined wireless device to conduct a plurality of transactional interactions pertaining to said host device using said wireless device while said user is within said boundary”.  In addition, see Wesley’s claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary allowing said user to 
conduct a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”).
 	Regarding claim 8, Wesley teaches wherein the first geofence comprises a geographic area with predefined boundaries, wherein the determination that the mobile phone is located within the first geofence comprises a determination that the mobile phone is located within the predefined boundaries of the geographical area (see Wesley’s claim 37, “A method comprising: a user entering a predetermined boundary 
with a wireless device; identifying said user when said wireless device is detected within said boundary; and allowing said user to select and conduct at least one transactional interaction from a plurality of transactional interaction options while said wireless device is within said boundary utilizing a profile associated with said 
detected wireless device”.  In the case, Wesley’s “a predetermined boundary” reads on Applicant’s “a first geofence” because “A geofence is a virtual perimeter for a real-world geographic area. A geofence could be dynamically generated (as in a radius around a point location) or match a predefined set of boundaries” (see Wikimedia), and the synonym of “predefined” is “predetermined/determined”, also see claims 1 and 9, “determining the identity of a wireless device when said wireless device comes within a boundary determined by a host device; and means for allowing a user of said
 identity-determined wireless device to conduct a plurality of transactional interactions pertaining to said host device using said wireless device while said user is within said boundary”.  In addition, see claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary 
allowing said user to conduct a plurality of transactions using said wireless device in accordance with said user's profile while said wireless device is within said boundary”).
 	Regarding claims 9, 14 and 20, Wesley teaches selecting a geographical location based on a proximity of the location of the mobile phone the geographical location; determining one or more items of content associated with the selected geographical location; and transmitting, from the server to the mobile phone, information including the one or more items of content associated with the selected geographical location, wherein an application operating on the mobile phone configures the mobile phone to output the one or more items of content associated with the selected geographical location at a user interface of the application (see Wesley’s claim 37, “A method comprising: a user entering a predetermined boundary with a wireless device; identifying said user when said wireless device is detected within said boundary; and allowing said user to select and conduct at least one transactional interaction from a plurality of transactional interaction options while said wireless device is within said boundary utilizing a profile associated with said detected wireless device”, also see claims 1 and 9, “determining the identity of a wireless device when said wireless device comes within a boundary determined by a host device; and means for allowing a user of said identity-determined wireless device to conduct a plurality of transactional interactions pertaining to said host device using said wireless device while said user is within said boundary”.  In addition, see Wesley’s claim 19, “a system comprising: a host device for allowing identified users to conduct a plurality of transactional interactions according to the profile of said user using a wireless device; a database accessible by both said host device and said user, said database containing said user's profile; and means for notifying said host device that said user's wireless device is within a certain boundary allowing said user to conduct a plurality of transactions
 using said wireless device in accordance with said user's profile while said wireless device is within said boundary”, see [0034], “The price is $4.95. Do you wish to order?" User 252 then could choose to answer "yes," "no" or ignore the message. Any reply message would be communicated over a bidirectional link back through the network to controller 256 which would then take the necessary action to insure that the request of user 252 is performed”, see Abstract, “A system in which a user controls the log-in, transaction, and log-out process with respect to a merchant”, see [0027], “Process 315 allows user 12 to access and modify his/her user profile using wireless device 14. For example, if while user 12 is shopping in the facility he/she sees something desired but he/she cannot purchase, user 12 could access his/her user profile and add the desired item to a wish list. If applicable, user 12 could input a price point at which he/she would be willing to make the purchase, so when the price of the item is lowered to the desired purchase price, user 12 will be notified under control of process 308”).  
 	Regarding claims 10 and 15, Wesley teaches said enabling the specific user interface capability of the mobile phone for receiving additional data related to the financial transaction comprises effecting a display of the specific user interface on the mobile phone (see [0034], “The price is $4.95. Do you wish to order?" User 252 then could choose to answer "yes," "no" or ignore the message. Any reply message would be communicated over a bidirectional link back through the network to controller 256 which would then take the necessary action to insure that the request of user 252 is performed”, see Abstract, “A system in which a user controls the log-in, transaction, and log-out process with respect to a merchant”, see [0027], “Process 315 allows user 12 to access and modify his/her user profile using wireless device 14. For example, if while user 12 is shopping in the facility he/she sees something desired but he/she cannot purchase, user 12 could access his/her user profile and add the desired item to a wish list. If applicable, user 12 could input a price point at which he/she would be willing to make the purchase, so when the price of the item is lowered to the desired purchase price, user 12 will be notified under control of process 308”).    
	Regarding claim 12, Wesley teaches wherein executing the instructions further causes the device to, responsive to a determination that the mobile phone is located outside the boundaries of the predefined area, deny processing of the financial transaction (see [0030] “It should be recognized that any number of methods could be used to log wireless device 14 out of the system, thereby ensuring the device's security. For example, the user profile could be set up such that when a triggering event occurs, the system will not allow further transactions. Some examples of triggering events include but are not limited to: a user selecting a log-off option; improper identification supplied by the user; the passage of time; the device leaving the sensor's range; passage of time without a transaction occurring; exceeding a predetermined number of transactions; exceeding a per transaction spending limit; exceeding a cumulative spending limit; conducting an unapproved transaction; or attempting to conduct a transaction outside the transactional options, or conducting transactions detectable by fraud detection systems that are deemed inappropriate for this user based on the user's profile and other information”.  In this case, Wesley’s “the device leaving the sensor's range” reads on Applicant’s “a determination that the mobile phone is not located within the geographical area”).
 	Regarding claims 16 and 18, Wesley teaches the authorizing is further based on verifying an identity of the user based on additional communication between the mobile phone and the authentication server device (see [0007], “registered”, [0016], “log-in”, [0019], “The identification process”, “password”, [0025], “a process allowing user 12 to authorize payment for merchandise (or services) using wireless device 14”, [0035], “User 202 has wireless device 22 which can communicate via RFID or NF communication via input device 24 to register an identification number, such as the calling number of wireless device 22”, see [0030] “It should be recognized that any number of methods could be used to log wireless device 14 out of the system, thereby ensuring the device's security. For example, the user profile could be set up such that when a triggering event occurs, the system will not allow further transactions. Some examples of triggering events include but are not limited to: a user selecting a log-off option; improper identification supplied by the user; the passage of time; the device leaving the sensor's range; passage of time without a transaction occurring; exceeding a predetermined number of transactions; exceeding a per transaction spending limit; exceeding a cumulative spending limit; conducting an unapproved transaction; or attempting to conduct a transaction outside the transactional options, or conducting transactions detectable by fraud detection systems that are deemed inappropriate for this user based on the user's profile and other information”).  
	
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Tuesday and Thursday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642